SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1114
CAF 11-01015
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND LINDLEY, JJ.


IN THE MATTER OF DEMITRUS B.,
RESPONDENT-APPELLANT.
-----------------------------                     MEMORANDUM AND ORDER
MONROE COUNTY ATTORNEY,
PETITIONER-RESPONDENT.
(APPEAL NO. 2.)


TANYA J. CONLEY, ATTORNEY FOR THE CHILD, ROCHESTER, FOR
RESPONDENT-APPELLANT.

DAVID VAN VARICK, COUNTY ATTORNEY, ROCHESTER (TIMOTHY M. LEXVOLD OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (Joseph
G. Nesser, J.), dated August 19, 2010 in a proceeding pursuant to
Family Court Act article 3. The order granted an order of protection.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Demitrus B. ([appeal No. 1] ___
AD3d ___ [Nov. 10, 2011]).




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court